DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 40-68 are pending with claims 40-59 under examination (see below). 
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 40-59 in the reply filed on 3/18/2021 is acknowledged. Claims 60-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “lumen” as in claim 49 is not explicitly defined in the specification as it first appears in the preliminary amendment to the claims, filed 4/10/2019. 
However, section 112(a) support for the term is found in at least Fig. 2 where this claim limitation appears to be structurally depicted as the space within the extruder as recited in claim 49. Par. 0110 of the specification as described describes the space in the claim that refers to the “lumen” but falls short of labeling it as a “lumen” – however, the specification describes it with the details as limited in the claim. 
Claim Objections
Claim 42 is objected to because of the following informalities:  “first resistance, second resistance, and third resistance” should read “first hydraulic resistance”, “second hydraulic 
Alternatively, Claim 43 should have “hydraulic” removed prior to “resistances” in line 2.  Appropriate correction is required.
Claim 52 is objected to because of the following informalities:  the use of the term “respectively” here is slightly difficult to parse with the way the claim limitation is drafted as a whole. 
It would read clearer and be interpreted in the same manner, if the claim instead read “wherein the input control value is based on a hydraulic capacitance of the build material, and a hydraulic resistance of the extrusion assembly in a melting zone of the printer.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batchelder et al. (US Patent No. 5,303,141), hereinafter Batchelder.
Regarding claims 40, 51-52, and 58, Batchelder discloses a printer for printing a 3D object (abstract) comprising: (a) an extrusion assembly (12) including an actuator (22) and extruder configured to output build material to build an object (4:37-4:65); 
(b) a controller (5:40-5:58) configured to control the actuator (4:59-4:65; 5:40-5:42; 6:36-6:61) as to supply the build material in order to the extruder based on an input control value (5:40-5:58 describes controlling the cylinder 22 as additionally in claim 58) and 
(c) control the printer to heat and output the build material (Fig. 1a; 5:13-5:39 describes the heating of the build material to a range of temperatures based on the material selected) based on an “input control value” (further explained below), and 
the controller having a memory (48) (5:56-5:58) storing instructions thereon for printing the object with a “look up table” (11:10-11:46 describes the conversion of the bitmapped data into “vectors” which would represent “input control values” that are stored in the memory and used by the software in being completed by the printer), with the parameters including properties of the build material (11:35-11:40) and the properties of the extruder (14:34-14:46); and
(d) a processor (5:40-5:47) configured to control the extrusion assembly to dispense build material based on the input control value stored in a look up table (14:34-14:46 describes such an algorithm using a feedback sensor); 
where the input control value is based on a hydraulic capacitance (7:53-8:51 mentions capacitive detection devices for the material as one of the sensors used as feedback sensors as further described in 10:11-10:25), and hydraulic resistance of the extruder (10:44-10:61) in a melting zone of the printer, and as illustrated in Fig. 1A, occurs ‘remote’ to the printer nozzle, with the controller and memory linked as shown in Fig. 1A, as in claim 51.
Regarding claims 41 and 53, Batchelder discloses the subject matter of claims 40/52 above, and further discloses the input control value controlling the actuator is based on a target output flow from an outlet end of the extruder (10:44-10:61 describes the use of a feedback sensor based on this value as to control the system’s output flow from the extruder; 5:27-5:39 describes the air used to force the material from the output).  
Regarding claims 42 and 54, Batchelder discloses the subject matter of claim 40, and further discloses a hydraulic resistance is detected at the exit (corresponding to the third resistance as recited in the claim)(10:44-10:61). These claims only positively require “one or more” of the options as listed, and it seems that this cited one above most closely reads upon the third resistance as limited in claims 42 and 54. 
However, the “first resistance” and the “second resistance” represent the material at different locations of the melting zone, and as such, they could be viewed as located immediately adjacent the “third resistance” location point in the BRI of the claims. 
Regarding claim 43, Batchelder discloses the subject matter of claim 42, and further discloses that the hydraulic resistance of the material is based on measuring a pressure within the extrusion assembly at a set temperature at a constant rate of influx of the material (10:44-10:61 measures the pressure at the outlet as in option 2, as listed in claim 43). 
Regarding claims 44 and 55, Batchelder discloses the subject matter of claims 40 and 52, and further discloses what is interpreted as the use of a feedback sensor involving the “second capacitance” of the material as is claimed which reflects the capacitance of the material in the melting zone (10:11-10:25). 
Regarding claim 45, Batchelder discloses the subject matter of claim 44, and further discloses the measurement of a deposited line width (7:43-8:6) as to change the instructions in 
Regarding claim 46, Batchelder discloses the subject matter of claim 40, and further discloses that the controller controls the conduit from the reservoir of building material to the extruder, or the actuator (22) (5:27-5:58).  
Regarding claims 47 and 56, as is discussed in MPEP 2115, the inclusion of a material or article worked upon by a structure being claimed does not impart patentability to the claims. In this case, the extruder as disclosed by Batchelder is described as using metal “fibers” and a binder material (7:29-7:35 and 6:62-7:11 describe the material used for the metal and binder, with the later section referring back to the above earlier section). As such, there does not appear to be a structural difference between the claimed apparatus and the prior art apparatus disclosure. The difference in the material does not result in a structural change to the printer. The melting zone is discussed in 5:13-5:25. 
Regarding claims 48 and 57, Batchelder discloses the subject matter of claims 40/52 and further describes a nozzle heater (26) (5:13-5:25) as is claimed. 
Regarding claim 49, Batchelder discloses the subject matter of claim 40, and further discloses (Fig. 1b; 4:66-5:10) a stainless steel structure which inherently provides friction to the material within along the interior walls of the structure up to the orifice. 
Regarding claims 50 and 59, Batchelder discloses the subject matter of claims 40 and 52, and further discloses that the controller (7:53-8:6) is configured to receive a measurement of the extrusion assembly during printing, and adjust the control value (13:60-13:65) based on at least one of a measurement of a flow, pressure, or a line width (7:47-8:6; 8:7-8:23) as is claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742